Citation Nr: 1755884	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a gynecological disability to include menorrhagia, uterine fibroids, and total abdominal hysterectomy.

2. Entitlement to service connection for depression as secondary to gynecological disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A November 2011 rating decision denied service connection for depression and menorrhagia, uterine fibroids and total abdominal hysterectomy. In a subsequent November 2011 statement the Veteran requested reconsideration of her claims. In a December 2011 claim form (VA Form 21-526EZ) the Veteran filed claims for service connection for, among other issues, chronic dysmenorrhea, menorrhagia, and left forefinger scar/pain. In a December 2011 rating decision the RO denied service connection for left forefinger scar/pain. In a January 2012 letter the Veteran was informed that there were no grounds for reconsideration of her claims for menorrhagia, uterine fibroids, total abdominal hysterectomy, and for depression. In March 2012 the Veteran submitted additional private medical evidence and subsequently in a March 2012 rating decision the RO denied the Veteran's claim of entitlement to service connection for depression, left forefinger scar/pain, and menorrhagia, uterine fibroids, and total abdominal hysterectomy. In a May 2012 rating decision the RO again denied the Veteran's claim of entitlement to service connection for menorrhagia, uterine fibroids, total abdominal hysterectomy. In April 2012 the Veteran filed a notice of disagreement and in November 2013 a statement of the case was issued. The statement of the case notes that the March 2012 rating decision is on appeal.

This matter was remanded in June 2015 for additional development

During the course of the appeal, the RO, after additional development, granted service connection for left forefinger disability, in an April 2016 rating decision. Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, the issue is no longer on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a psychiatric disability secondary to a gynecological disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence shows that the Veteran's gynecological disability is related to service


CONCLUSION OF LAW

The criteria for service connection for a gynecological disability are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). In light of the favorable determination to grant service connection for a gynecological disability, the only matters being decided herein, VA's duties to notify and assist are deemed fully satisfied. There is no prejudice to the Veteran in proceeding to decide these issues. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that the gynecological condition onset during service and has continued since separation from service that lead to her having multiple fibroids requiring a hysterectomy. 

A review of the Veteran's service treatment record shows that in September 1974 she reported menorrhagia with cramping in the legs and stomach. The Veteran also sought treatment in August 1975 and November 1975 for severe cramps associated with menses.  

A March 1976 service treatment record shows the Veteran had a normal cytology examination with the cervix and uterus noted as normal with a normal smear result.  

A June 1976 service treatment record shows the Veteran reported abdominal cramps with heavy blood discharge and menstrual flow more than usual. Nausea, vomiting, nervousness, and ovarian cysts were noted. The Veteran was provided with an impression of dysmenorrhea.  

Post service evidence shows a March 2012 private treatment letter from Dr. E.T. shows that the Veteran was referred in 1996 for heavy, irregular vaginal bleeding, dysmenorrhea, and pelvic uterine fibroids. Dr. E.T., reported that the Veteran was admitted in February 1996 for management of symptomatic anemia due to heavy vaginal bleeding which required transfusion, and intravenous estrogen. The Veteran later had a hysterectomy.  

A private treatment letter received in April 2012, shows that Dr. F.H., reported that while the Veteran was under care in the mid 1980's and had several episodes of menorrhagia and dysmenorrhea that was markedly severe causing significant time from work and emotional stress. 

An October 2013 VA examination showed that the Veteran was diagnosed with menorrhagia and fibroids. The examiner noted that the Veteran reported heavy bleeding and pain with menses for years but limited to the first day or two of her menses. The examiner noted that a review of the Veteran's service treatment records showed treatment for heavier menses and being placed on oral contraceptives to treat menorrhagia. The examiner also noted a 1976 visit for post coital bleeding and dyspareunia with continued use of birth control pills. During 1976 to 1995, the Veteran reported working in post office and continued experiencing heavy bleeding but was controlled birth control pills, with worsening bleeding while in 1995 and 1996. The examiner noted that the Veteran was then evaluated with several fibroids and later had a partial hysterectomy. No complications from surgery were noted. The examiner opined that the Veteran's gynecological disability was less likely than not related to service.  The examiner remarked that while the Veteran had abnormal bleeding in 1974 to 1976, but that persistent abnormal uterine bleeding leading to hysterectomy started sometime in 1995 to 1996. From 1976 to 1995, the examiner noted that the Veteran reported having heavy menses that was controlled by birth control. The examiner noted that the partial hysterectomy was performed for the condition of persistent abnormal uterine bleeding due to fibroids. Fibroids were noted as the most common benign pelvic tumors amount women in reproductive age and have a clear etiology without any link to environmental or occupational exposures. The examiner noted the Veteran's risk factors for development fibroids including African American race and family history of fibroids. 

An April 2016 addendum opinion provided by the October 2013 VA examiner, reported that she reviewed and noted Veteran's reports of continued bleeding despite use of birth control pills since separation from military. The examiner reported that during military service from 1974 to 1977 she has been seen in the clinic for reported heavy menstrual bleeding and postcoital vaginal spotting. However, based on the pelvic exams and reported GYN evaluation the examiner reported that there was no evidence of underlying pathology. The examiner reported that the Veteran was not known to have enlarged uterus that is usually associated with presence of multiple fibroids.  The examiner noted that the medical examination form 2 weeks prior her separation was reviewed and showed a normal pelvic exam and pap smear. The examiner reported that there were no medical records to show any treatment or evaluation for persistent menorrhagia from 1976 to 1995. Without having access to medical evidence during time period of 1977 to 1996 the examiner report that one could not ascertain or rule out a diagnosis of fibroids as cause of her reported vaginal bleeding or persistent menorrhagia. If such evidence became available it would clearly make the judgement easier. The examiner opined that it was impossible without resorting to mere speculation to state whether the Veteran's reported continued vaginal bleeding between 1977 to 1994 was due to the same etiology as of her vaginal bleeding during military service and that if her hysterectomy 19 years later was result of the vaginal bleeding she had in military service.

Considering the claims for service connection for gynecological disability, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). First, the Veteran has diagnoses of a gynecological disability as noted in the most recent VA examination report. Second, the evidence of record indicates in-service treatments for a gynecological disability as noted in the Veteran's service treatment records. Third, the Veteran has reported that she has had heavy menses controlled by birth control pills since separation from service until 1995 when she had a partial hysterectomy and her private treatment provider noted that the Veteran was treated for the condition in the mid-1980s.  
 
Lastly, on the April 2016 VA examination addendum opinion, the examiner reported that without medical evidence between 1977 to 1996 showing a gynecological disability or symptoms of a gynecological disability, one could not ascertain or rule out a diagnosis of fibroids as cause of her reported vaginal bleeding or persistent menorrhagia. The examiner also opined that it was impossible without resorting to mere speculation to state whether the Veteran's reported continued vaginal bleeding between 1977 to 1994 was due to the same etiology as of her vaginal bleeding during military service and that if her hysterectomy 19 years later was result of the vaginal bleeding she had in military service. Here, the Board finds that the Veteran is competent to report symptoms of a gynecological condition from 1977 to 1994. Additionally, the most recent VA examiner opinion reported that it could not be ruled out that the Veteran had a gynecological disability since separation from service.  

To the extent that the April 2016 VA examiner opined that an opinion regarding the Veteran's gynecological cannot be rendered without resorting to speculation, the United States Court of Appeals for Veterans Claims (Court) has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for a gynecological disability. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a gynecological disability to include menorrhagia, uterine fibroids, and total abdominal hysterectomy is granted.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a psychiatric disability to include as secondary to a gynecological l disability, the Veteran has not been provided a VA examination to determine etiology of the condition. Additionally, as noted above, the Board has granted service connection for a gynecological disability which the Veteran has reported her depression is the cause. Therefore, the Board finds that a remand is warranted to ascertain the presence and etiology of any psychiatric disability and whether such condition was caused by service or a service connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. The examiner must specifically acknowledge and consider the lay evidence of the Veteran regarding current symptoms and history of symptoms. The examiner should include a detailed rationale for all opinions provided. The examiner must identify and discuss all manifestations of any diagnosed psychiatric disability, and must specifically provide a medical opinion on the following:

(a) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability-is directly related to the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability is due to or the result of service-connected gynecological disability? 

(c) Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected gynecological disability?

2. Then, readjudicate the claims on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


